978 F.2d 1268
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Roy E. SCHWASINGER, Plaintiff-Appellant,v.Joseph M. PRICE, M.D.;  Joseph A. Price;  Alta Enterprises,Inc., Defendants-Appellees.
No. 92-3110.
United States Court of Appeals, Tenth Circuit.
Oct. 20, 1992.

Before SEYMOUR, STEPHEN H. ANDERSON and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
STEPHEN H. ANDERSON, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff appeals the judgment entered after the district court granted Defendants' Motion for Summary Judgment and denied Plaintiff's Motion for Summary Judgment.   We affirm.


3
On appeal, Plaintiff first argues that the district court failed to grant trial by jury to determine damages under common law.   The district court decided this case on the basis of cross motions for summary judgment.   After reviewing Plaintiff's brief on appeal and the record on appeal, we conclude that the district court properly granted summary judgment in favor of Defendants.   Thus, the district court did not err in failing to grant a jury trial to determine damages.


4
Plaintiff also contends that "defendants [sic] and plaintiffs [sic] counsels failed to properly represent the interest of thier [sic] clients and billed for unnecessary time and costs."   Appellant's Opening Brief at 2.   As the district court correctly found, no attorneys were parties to this action.   This argument is without merit.


5
Plaintiff's second argument on appeal is that the district court failed to comply with local rules.   Specifically, Plaintiff argues that the district court failed to grant default judgment or sanction attorneys for misrepresentation and fraud under Kansas Local Rules 115, 206, 207, 210, 213, 216, 217, 218, 220, 221, 401, 402, 403, 404, 405, and 407.   After examining the record on appeal, we conclude that the district court did comply with the local rules.


6
The judgment of the United States District Court for the District of Kansas is AFFIRMED.   Plaintiff's Motion to Enter Order is DENIED.


7
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3